IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 LAN TU TRINH,                                 : No. 542 EAL 2018
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 KATHLEEN LIEN TRINH A/K/A LIEN                :
 BICH TRINH AND LT INTERNATIONAL               :
 BEAUTY SCHOOL, INC.,                          :
                                               :
                     Respondents               :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of May, 2019, the Application Seeking Leave to Respond

to Opposition to Petition for Allowance of Appeal and the Petition for Allowance of Appeal

are DENIED.